        Case 1:15-cv-07433-LAP Document 1127 Filed 10/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE

                      Plaintiff,
                                                  15 Civ. 7433 (LAP)
-against-
                                                         ORDER
GHISLAINE MAXWELL,

                      Defendant.


LORETTA A. PRESKA, Senior United States District Judge:

        In light of the Court of Appeals’ mandate affirming this

Court’s July 23, 2020 order (dkt. no. 1126), the parties shall, as

soon as is practicable, prepare for unsealing (1) the transcripts

of Ms. Maxwell’s and Doe 1’s depositions and (2) all materials

quoting those transcripts or disclosing information from those

transcripts.       The documents shall be unsealed in the manner

prescribed by the Court’s July 28, 2020 order (dkt. no. 1077), and

shall    include   minimal    redactions    for   personally     identifiable

information, the names of nonparties as well as the families of

nonparties’ that could be used to identify the nonparties, and

descriptions of nonparty conduct that would allow readers to

discern the identity of a given nonparty, (dkt. no. 1087 at 2-4).

See also Brown v. Maxwell, 929 F.3d 41, 48 n.22.                 In order to

hasten the unsealing process and to avoid any last-minute disputes,




                                      1
     Case 1:15-cv-07433-LAP Document 1127 Filed 10/20/20 Page 2 of 2




the Court advises the parties that the necessary redactions are

intended to be as limited in scope as is workable.

SO ORDERED.

Dated:    New York, New York
          October 20, 2020


__________________________________
LORETTA A. PRESKA
Senior United States District Judge




                                   2
